
	

113 HR 1292 IH: New IDEA Act
U.S. House of Representatives
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1292
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2013
			Mr. King of Iowa (for
			 himself, Mr. Franks of Arizona,
			 Mr. Jones,
			 Mr. Duncan of South Carolina,
			 Mr. Brooks of Alabama,
			 Mr. Burgess, and
			 Mr. Barletta) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committees on the
			 Judiciary and
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify
		  that wages paid to unauthorized aliens may not be deducted from gross income,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as—
			(1)the
			 New IDEA Act;
			 or
			(2)the
			 New Illegal Deduction Elimination
			 Act.
			2.Clarification
			 that wages paid to unauthorized aliens may not be deducted from gross
			 income
			(a)In
			 generalSubsection (c) of section 162 of the Internal Revenue
			 Code of 1986 (relating to illegal bribes, kickbacks, and other payments) is
			 amended by adding at the end the following new paragraph:
				
					(4)Wages paid to or
				on behalf of unauthorized aliens
						(A)In
				generalNo deduction shall be allowed under subsection (a) for
				any wage paid to or on behalf of an unauthorized alien, as defined under
				section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C.
				1324a(h)(3)).
						(B)WagesFor
				the purposes of this paragraph, the term wages means all
				remuneration for employment, including the cash value of all remuneration
				(including benefits) paid in any medium other than cash.
						(C)Safe
				HarborIf a person or other
				entity is participating in the E-Verify Program described in section 403(a) of
				the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8
				U.S.C. 1324a note) and obtains confirmation of identity and employment
				eligibility in compliance with the terms and conditions of the program with
				respect to the hiring (or recruitment or referral) of an employee, subparagraph
				(A) shall not apply with respect to wages paid to such employee.
						(D)Burden of
				proofIn the case of any examination of a return in connection
				with a deduction under this section by reason of this paragraph, the Secretary
				shall bear the burden of proving that wages were paid to or on behalf of an
				unauthorized alien.
						(E)Limitation on
				taxpayer auditThe Secretary
				may not commence an audit or other investigation of a taxpayer solely on the
				basis of a deduction taken under this section by reason of this
				paragraph.
						.
			(b)Six-Year
			 limitation on assessment and collectionSubsection (c) of section
			 6501 of the Internal Revenue Code of 1986 (relating to exceptions) is amended
			 by adding at the end the following new paragraph:
				
					(12)Deduction
				claimed for wages paid to unauthorized aliensIn the case of a
				return of tax on which a deduction is shown in violation of section 162(c)(4),
				any tax under chapter 1 may be assessed, or a proceeding in court for the
				collection of such tax may be begun without assessment, at any time within 6
				years after the return was
				filed.
					.
			(c)Use of
			 documentation for enforcement purposesSection 274A of the Immigration and
			 Nationality Act (8 U.S.C. 1324a) is amended—
				(1)in subparagraph
			 (b)(5), by inserting , section 162(c)(4) of the Internal Revenue Code of
			 1986, after enforcement of this Act;
				(2)in subparagraph
			 (d)(2)(F), by inserting , section 162(c)(4) of the Internal Revenue Code
			 of 1986, after enforcement of this Act; and
				(3)in subparagraph
			 (d)(2)(G), by inserting section 162(c)(4) of the Internal Revenue Code
			 of 1986 or after or enforcement of.
				(d)Availability of
			 information
				(1)In
			 generalThe Commissioner of
			 Social Security, the Secretary of the Department of Homeland Security, and the
			 Secretary of the Treasury, shall jointly establish a program to share
			 information among such agencies that may or could lead to the identification of
			 unauthorized aliens (as defined under section 274A(h)(3) of the Immigration and
			 Nationality Act), including any no-match letter, any information in the
			 earnings suspense file, and any information in the investigation and
			 enforcement of section 162(c)(4) of the Internal Revenue Code of 1986.
				(2)Disclosure by
			 Secretary of the Treasury
					(A)In
			 generalSubsection (i) of section 6103 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
						
							(9)Payment of wages
				to unauthorized aliensUpon
				request from the Commissioner of the Social Security Administration or the
				Secretary of the Department of Homeland Security, the Secretary shall disclose
				to officers and employees of such Administration or Department—
								(A)taxpayer identity
				information of employers who paid wages with respect to which a deduction was
				not allowed by reason of section 162(c)(4), and
								(B)taxpayer identity
				information of individuals to whom such wages were paid,
								for
				purposes of carrying out any enforcement activities of such Administration or
				Department with respect to such employers or
				individuals..
					(B)RecordkeepingParagraph (4) of section 6103(p) of such
			 Code is amended—
						(i)by
			 striking (5), or (7) in the matter preceding subparagraph (A)
			 and inserting (5), (7), or (9), and
						(ii)by
			 striking (5) or (7) in subparagraph (F)(ii) and inserting
			 (5), (7), or (9).
						(e)Effective
			 date
				(1)Except as provided
			 in paragraph (2), this Act and the amendments made by this Act shall take
			 effect on the date of the enactment of this Act.
				(2)The amendments
			 made by subsections (a) and (b) shall apply to taxable years beginning after
			 December 31, 2013.
				3.Modification of
			 E-Verify Program
			(a)Making
			 permanentSubsection (b) of
			 section 401 of the Illegal Immigration Reform and Immigrant Responsibility Act
			 of 1996 (8 U.S.C. 1324a note) is amended by striking the last sentence.
			(b)Application to
			 current employees
				(1)Voluntary
			 electionThe first sentence of section 402(a) of such Act is
			 amended to read as follows: Any person or other entity that conducts any
			 hiring (or recruitment or referral) in a State or employs any individuals in a
			 State may elect to participate in the E-Verify Program..
				(2)Benefit of
			 rebuttable presumptionParagraph (1) of section 402(b) of such Act
			 is amended by adding at the end the following: If a person or other
			 entity is participating in the E-Verify Program and obtains confirmation of
			 identity and employment eligibility in compliance with the terms and conditions
			 of the program with respect to individuals employed by the person or entity,
			 the person or entity has established a rebuttable presumption that the person
			 or entity has not violated section 274A(a)(2) with respect to such
			 individuals..
				(3)Scope of
			 electionSubparagraph (A) of
			 section 402(c)(2) of such Act is amended to read as follows:
					
						(A)In
				generalAny electing person
				or other entity may provide that the election under subsection (a) shall apply
				(during the period in which the election is in effect)—
							(i)to
				all its hiring (and all recruitment or referral);
							(ii)to all its hiring
				(and all recruitment or referral and all individuals employed by the person or
				entity);
							(iii)to all its
				hiring (and all recruitment or referral) in one or more States or one or more
				places of hiring (or recruitment or referral, as the case may be); or
							(iv)to all its hiring
				(and all recruitment or referral and all individuals employed by the person or
				entity) in one or more States or one or more place of hiring (or recruitment or
				referral or employment, as the case may
				be).
							.
				(4)Procedures for
			 participants in E-Verify ProgramSubsection (a) of section 403 of such Act
			 is amended—
					(A)in the matter
			 preceding paragraph (1), by inserting or continued employment in the
			 United States after United States; and
					(B)in paragraph (3)—
						(i)in
			 subparagraph (A), by striking all that follows (as specified by the
			 Secretary of Homeland Security) and inserting after the date of
			 the hiring, or recruitment or referral, in the case of inquiries made pursuant
			 to a hiring, recruitment or referral (and not of previously hired
			 individuals).; and
						(ii)in subparagraph (B), by striking
			 such 3 working days and inserting the specified
			 period.
						(c)Application to
			 job applicantsSection 402(c)(2) of such Act is amended by adding
			 at the end the following:
				
					(C)Job offer may be
				made conditional on final confirmation by E-VerifyA
				person or other entity that elects to participate in the E-Verify Program may
				offer a prospective employee an employment position conditioned on final
				verification of the identity and employment eligibility of the employee using
				the employment eligibility confirmation system established under section
				404.
					.
			
